Exhibit 10.36 SOFTWARE LICENSE PURCHASE AGREEMENT This SOFTWARE LICENSE PURCHASE AGREEMENT (“ Agreement ”) is entered into as of this day of November, 2015, by and among: Shining Union Limited（耀光联有限公司）, a company established under the laws of the Hong Kong Special Administrative Region of the People’s Republic of China; WWTT Technology China（鹤山世达光电科技有限公司）, a company established under the laws of the People’s Republic of China; Golden Vast Macao Commercial Offshore Limited （金硕澳门离岸商业服务有限公司 ）, a company established under the laws of the Macao Special Administrative Region of the People’s Republic of China; Giant Leap International Limited 躍進國際有限公司, a company established under the laws of the British Virgin Islands; and BIO-key Hong Kong Limited (“ BIO-key ”), a . This Agreement may refer to Shining Union Limited （耀光联有限公司）, WWTT Technology China（鹤山世达光电科技有限公司） and Golden Vast Macao Commercial Offshore Limited （金硕澳门离岸商业服务有限公司 ） as “ Licensors ,” and it may refer to Licensors and BIO-key individually as a “ Party ” or collectively as the “ Parties .” BACKGROUND Licensors own certain software and intellectual property rights in various jurisdictions around the world. Licensors desire to grant BIO-key, and BIO-key desires to obtain, a license to the software and other intellectual property rights, subject to the terms and conditions of this Agreement. BIO-key desires to obtain from Licensors, and Licensors desire to provide to BIO-key, certain services relating to the software and other intellectual property. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the Parties agree as follows: *** Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission; omitted portions have been separately filed with the Commission. ARTICLE I DEFINITIONS For the purpose of this Agreement: 1.1 “ Affiliate ” means, with respect to an entity, any person or entity that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with such entity. -1- 1.2“
